On Rehearing.
(Jan. 4, 1904.)
LAND, J.
The pleadings and facts in this case have been so fully and clearly stated in the two opinions heretofore handed down that repetition would be useless.
In the last opinion the court reached the conclusion that J. Oscar Sigur, as heir of his grandmother, was entitled to one undivided third of her estate; that his interest as heir in the property in dispute had been acquired by plaintiff, a bona fid§ purchaser; 'and that the title of Sigur in this property had not been divested by the estoppel pleaded by defendants.
The decree, however, relegated the plaintiff to an action of partition, in which the rights of the parties as to fruits, revenues, improvements, and similar demands are to be liquidated and settled, and, until this was done, maintained the defendants in actual possession.
The decree further remanded the cause to the district court, to be there proceeded with by further proceedings according to law and the views expressed in the opinion, with the right of parties to amend their pleadings.
A rehearing was granted, and the case was argued and submitted on additional briefs.
In considering this case, it is well to restate the issues raised by the pleadings in the court below. The action is petitory, plaintiff claiming title from J. Oscar Sigur. The answer admits that Sigur once had title by virtue of his heirship, but avers that by reason of the facts set up in the answer the said Sigur was estopped to claim any part of the real estate sued for, had no such claim, and could and did pass none to the plaintiff in the suit. The answer further avers that by the act of settlement of May 14, 1894, the coheirs “acquitted each other mutually and fully of all demands they had against each other by reason of their being coheirs of said Mrs. Gracieuse Gornen, deceased.”
By agreement of counsel the question of rents, improvements, and taxes was deferred for future litigation.
Judgment was rendered in favor of plaintiff for an undivided ninth interest in the lands sued for, together with a like interest in the buildings, improvements, and immovables by destination thereon, and it was further decreed that plaintiff be placed in possession of said interest as owner.
The answer does not suggest or intimate that Sigur owed collations to his coheirs, or that his interest as heir in the real estate was less than one-ninth.
On the contrary, the answer sets up a full settlement of the demands of the coheirs against each other, and pleads that defendant acquired the third interest of Sigur by estoppel.
The judgment of July 13, 1894, recognized Sigur as entitled to one-third of the estate, and to the possession of his proportion of the entire estate, “of whatever the said estate may consist.”
*461The question raised by the pleadings is one purely of title, with the onus on defendants to prove that the title of Sigur was divested by estoppel as alleged.
His title came from the same source as the title conveyed by Mrs. Noveret to defendants.
The decision hinges on the sole question of estoppel, and on the further question whether an estoppel not of record can affect a bona fide purchaser.
AVe are of opinion that there was no estoppel against J. Oscar Sigur, because the transactions of May 14, 1894, cannot be explained on any other hypothesis than ignorance on the part of Sigur,- Mrs. Noveret, and the defendants as to Sigur’s interest in the Home Place. Sigur inherited one sixth interest in this plantation from his grandfather. In 1884 his grandmother donated to him an additional sixth interest, “not subject .to any future collation,” but for the purposes of settlement among the heirs of the estate.
Sigur subsequently conveyed his third interest thus acquired to Mrs. Noveret. On the death of his grandmother, Sigur inherited one-third of her interest in the property.
Yet, strange as it may appear, J. Oscar Sigur was ignored as an heir to the real estate belonging to the succession of his grandmother, but was recognized as an heir to the personal property.
Bonvillain, in his testimony on the first trial, admits that he knew that Mrs. Sigur owned an interest in the Home Place, and knew that she had three heirs, but in explanation said: “I don’t know exactly when the transfer was made, but Mr. C. E. Noveret told me that Mr. Oscar Sigur transferred his one-third interest in the Home Plantation to Mrs. Noveret for her one-third interest in the Richland Plantation, and this was done before Mrs. Gracieuse Sigur, widow of Edouard Sigur, died.”
To other questions as to his knowledge of the interest of Sigur in the property, the same witness answered: “Well, his interest was settled. I know that his interest had been settled, because they told me.”
Sigur, in his testimony, stated: “I was then under the impression that I had traded my interest in the Home Plantation to Mrs. Noveret.”
The attorney who drew up the acts received his information from Mr. Noveret, and did not know what interest J. Oscar Sigur had in the property. As to what passed at the meeting the attorney said: “I am absolutely certain that no representations were made then by one person to another. All seemed to understand the thing exactly alike.”
The error as to the title was common to all the parties. The facts were known to all, and the error was one of law. Mr. and Mrs. Noveret, their daughter, and son-in-law assumed that J. Oscar Sigur did not own any interest in the Home Place. They were not deceived or misled by any act or declaration on the part of Sigur. It was their own mistake.
• A false representation or concealment of material facts is an essential element of estoppel. The party relying on the representation must have been ignorant of the facts, and must have been induced to act upon the representation or concealment. Amer. & Eng. Ency. Law (1st Ed.) p. 12 et seq.
The recitals in the act of settlement have been discussed in the last opinion rendered. So far as they refer to the deed from the Gallery heirs, the deed speaks for itself.
There was no partition of the real estate, and the vague recitals in the act of partition of the personal property work no estoppel.
General recitals do not estop the parties from disputing the statements made in them. 7 Am. & Eng. Ency. Law, p. 8.
Being of opinion that the plea of estoppel is not good against Sigur, it is not necessary to consider whether such a plea is available against plaintiff, a bona fide purchaser.
The question is purely one of title, and the effect of a judgment in plaintiff’s favor will be to make him joint owner of the property with the defendants, who derive title from the heirs of the same intestate. The defendants, in their answer, do not question that Sigur, as heir, was entitled to one-ninth interest in the property in controversy; and, under the pleadings, the court is not called upon to consider any question of partition or collation, even if such question could be raised after the heirs had parted with their interests in the property.
It is therefore ordered that our former decree rendered in this case be set aside, and it is now ordered and decreed that the judgment of the district court be affirmed; appellants to pay costs of appeal.
*463BREAUX, J., recuses himself, having been of counsel for the Callery heirs in matter of the settlement of the succession of their grandfather Sigur. '
See concurring opinion of PROVOSTY, J., 35 South. 640.